DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-12, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dube et al., US PGPub 2015/0136544 in view of Billard et al. US 20140224594.

    PNG
    media_image1.png
    492
    430
    media_image1.png
    Greyscale

Regarding claim 1, Dube et al. discloses a housing assembly for a safety actuation device (see fig 1) comprising: a mounting plate (10); a first channel wall (left side of 12 in fig 1) and a second channel wall (right side of 12 in fig 1) extending substantially perpendicular (projecting perpendicularly outwards – see fig 1) from the mounting plate (10), the first channel wall (as described above) including a first channel wall interior surface (outer surface facing inner channel from left), and the second channel wall (as described above) including a second channel wall interior surface (outer surface facing inner channel from right), wherein the first channel wall (as described above) is positioned substantially parallel to the second channel wall (see fig 1) to form a channel therebetween (see fig 1); and at least one guide device (22) affixed to the first channel wall interior surface (as described above) and the second channel wall interior surface (as described above).  Dube et al. does not disclose the specified aperture.

    PNG
    media_image2.png
    449
    301
    media_image2.png
    Greyscale

Billard et al. teaches a similar elevator assembly including at least one aperture (hole in 24 holding 44) disposed within the mounting plate (24), the at least one aperture (as described above) configured for mounting said assembly to a car frame (see fig 1) such that the safety actuation device (26) floats horizontally when there is position variation between the car frame and an elevator rail (20).  It would have been obvious to provide the aperture mounting system disclosed by Billard et al. to the system disclosed by Dube et al. in order to easily calibrate the align the elevator system during assembly and realign during maintenance.  
Regarding claims 2 and 12, Dube et al. in view of Billard et al. discloses the assembly of claims 1 and 11, wherein each of the at least one guide devices (22 on left and right) affixed to the first channel wall interior surface (as described above) is positioned adjacent to a respective one of the at least one guide devices (22) affixed to the second channel wall interior surface (as described above).
Regarding claims 10 and 20, Dube et al. in view of Billard et al. discloses the assembly of claims 1 and 11, further comprising at least one elevator accessory (16) affixed to the mounting plate (10).
Regarding claim 11, Dube et al. in view of Billard et al. discloses the assembly of claim 1 further including an elevator system (see fig 1A-B of incorporated reference WO2011146050) comprising: an elevator rail (14a,b); an elevator car frame (19); an elevator car (12) affixed to the elevator car frame (19), the elevator car (12) is configured to travel along the elevator rail (14a,b); and wherein the elevator rail (14a,b) is disposed within the channel (as described above).

Claim 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Triboullier et al., EP 1460020 (attached machine translation used for interpretation) in view of Billard et al.

    PNG
    media_image3.png
    389
    545
    media_image3.png
    Greyscale

Regarding claim 6, Triboullier et al. discloses a housing assembly (2) for a safety actuation device (see fig 2) comprising: a mounting plate (40a,b) including a proximal end and a distal end (left and right in fig 2); a first channel wall (410a) and a second channel wall (410b) extending substantially perpendicular from the mounting plate (40a,b), wherein the first channel wall (410a) is positioned substantially parallel (see fig 2) to the second channel wall (410b) to form a channel therebetween (see fig 2); and a flange (see interior sidewalls in fig 2) extending from at least one of the proximal end and the distal end (as described above), the flange (as described above) including a slot (see slotted section in fig 2) disposed therein, wherein the slot (as described above) is substantially aligned with the channel (as described above).  Triboullier et al. does not disclose the specified aperture.
Billard et al. teaches a similar elevator assembly including at least one aperture (as described above) disposed within the mounting plate (24), the at least one aperture (as described above) configured for mounting said assembly to a car frame (see fig 1) such that the safety actuation device (26) floats horizontally when there is position variation between the car frame and an elevator rail (20).  It would have been obvious to provide the aperture mounting system disclosed by Billard et al. to the system disclosed by Triboullier et al. in order to easily calibrate the align the elevator system during assembly and realign during maintenance.
Regarding claims 7 and 17, Triboullier et al. in view of Billard et al. discloses the assembly of claims 6 and 16, further comprising at least one guide device (50a,b) affixed to the mounting plate (40a,b).
Regarding claim 16, Triboullier et al. in view of Billard et al. discloses the assembly of claim 6, further comprising an elevator system (see fig 1) comprising: an elevator rail (3) an elevator car frame (exterior surfaces of 1); an elevator car (1) affixed to the elevator car frame (as described above), the elevator car (1) is configured to travel along the elevator rail (3).

Claim 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dube et al. in view of Billard et al. in view of Kocher et al., US PGPub 2013/0098714.
	Regarding claims 3-4 and 13-14, Dube et al. in view of Billard et al. discloses the assembly of claims 1 and 11 but does not specify the guide device has a removable guide pad.  

    PNG
    media_image4.png
    524
    576
    media_image4.png
    Greyscale

Kocher et al. teaches a similar elevator guide device including a removable guide pad (8).  It would have been obvious to provide the removable guide pad described by Kocher et al. to the system disclosed by Dube et al. in view of Billard et al. in order to easily replace the pad in the event of wear or damage and ensure a smooth elevator motion.  

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dube et al. in in view of Billard et al. view of Kocher et al. and further in view of Vaunois et al., US PGPub 2016/0304315.
	Regarding claims 5 and 15, Dube et al. in view of Billard et al. in view of Kocher et al. discloses the assembly of claims 4 and 14 but does not specify a wear indicator in the guide pad.  

    PNG
    media_image5.png
    457
    419
    media_image5.png
    Greyscale

Vaunois et al. teaches a similar guide device (10) including a wear indicator (50).  It would have been obvious to provide the wear indicator described by Vaunois et al. to the system disclosed by Dube et al. in view of Billard et al. in view of Kocher et al. in order to ensure guide point wear remains within a range and ensure optimal elevator guidance.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-17, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654